Citation Nr: 1230723	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-37 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) and Board remand.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In its November 2010 Remand, the Board instructed the RO to obtain the Veteran's Social Security Administration (SSA) records and to provide the Veteran with a VA examination addressing the etiology of his psychiatric disorder.

The RO obtained the Veteran's SSA disability records in November 2010 and provided the Veteran with a VA psychiatric examination in March 2011.  However, review of the March 2011 VA examination report reflects that it is inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, the Board finds that additional explanation and rationale is needed by the VA examiner who conducted the March 2011 VA examination.  The VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD and that the Veteran's diagnosed psychiatric disorders of dysthymic disorder versus major depressive disorder preceded but were not aggravated by active duty service.  With regard to the relationship between the Veteran's diagnosed psychiatric disorder and his active duty service, the examiner stated that the Veteran's "depressive symptoms seem to have preceded his military service.  There is not sufficient evidence to indicate that these were aggravated by any aspect of his military service, including the verified stressor."  The conclusion that the Veteran's symptoms preceded service appears to be based on the Veteran's lay statements, as there is no medical evidence in the claims file prior to the Veteran's active duty service and because the Veteran's April 1980 entrance examination is negative for any findings of a psychiatric disorder.  In addition, the examiner noted the Veteran's reports of psychiatric symptoms beginning with his mother's death at the age of 12 along with a January 2008 mental health consultation in which the Veteran reported that he was hospitalized for a nervous breakdown after his mother's death.  The examiner indicated that the Veteran reported a history of psychological abuse from his father after his mother's death.

However, because the VA examiner's conclusion that the Veteran's psychiatric disorder preceded service was based exclusively on post-service evidence noting the Veteran's post-service statements that he had psychiatric symptoms prior to service, that opinion is not clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that a bare conclusion not supported by any contemporaneous clinical evidence, even one written by a medical professional, without factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  In addition, the examiner provided no explanation or rationale for the conclusion that the Veteran's pre-existing psychiatric disorder was not aggravated by service.  

Accordingly, the claims file should be returned to the VA examiner who provided the March 2011 opinion to provide additional explanation and rationale for the opinion that the Veteran's diagnosed psychiatric disorder pre-existed military service and was not aggravated thereby.  The VA examiner should be instructed that the Veteran's post-service lay statements in and of themselves are not sufficient evidence to establish that the Veteran's diagnosed psychiatric disorder pre-existed service.  If the examiner concludes that there is not sufficient evidence in the claims file to establish that the Veteran's diagnosed psychiatric disorder pre-existed service, the RO should request that the examiner provide an opinion as to whether the Veteran's diagnosed psychiatric disorder is directly related to service, to include his verified stressor.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the VA examiner who conducted the March 2011 VA examination to obtain further explanation and rationale for the conclusion that the Veteran's psychiatric disorder pre-existed his military service and was not aggravated thereby.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The RO must advise the VA examiner that an opinion based solely on the Veteran's lay statements and not on contemporaneous clinical evidence or factual predicate is not sufficient to rebut the presumption of soundness that a psychiatric disorder did not pre-exist military service.  Regardless of whether the VA examiner concludes that the Veteran's psychiatric disorder pre-existed military service, the examiner must provide an opinion that, assuming that it did not pre-exist service, whether the Veteran's psychiatric disorder is directly related to his military service.  In determining service incurrence, the RO must advise the VA examiner that the Veteran's lay statements of record are competent evidence of inservice symptomatology, and must be considered and discussed in the opinion provided.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

2.  If the March 2011 VA examiner is no longer available, then a new VA examination must be conducted to determine the etiology of the Veteran's acquired psychiatric disorder, to include PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The RO must specify for the examiner the stressor that is established by the record and the examiner must be instructed that only that event may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must integrate the previous psychiatric findings and diagnoses with the current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify: (1) whether the stressor found to be established by the record is sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the inservice stressor found to be established by the record and found sufficient to produce PTSD by the examiner.  

Following a review of the evidence of record, to include the service and post-service treatment records, as well as the Veteran's lay statements of record, and a discussion of each, the examiner must provide the following opinions regarding any other currently diagnosed psychiatric disorder, to include major depressive disorder, depressive disorder, dysthymic disorder, or bipolar disorder:

1) Did the diagnosed psychiatric disorder pre-exist active military service?

2) If so, upon what clinical evidence or factual predicate is the basis for the opinion that the diagnosed psychiatric disorder pre-existed military service?

3) If it is determined that the Veteran's diagnosed psychiatric disorder pre-existed active service, did the disorder increase in severity beyond the normal progression of the disorder during active military service?

4) Assuming that the diagnosed psychiatric disorder did not pre-exist military service, is the psychiatric disorder directly related to active military service, to include the verified stressor?

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested medical opinion has been provided, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  The RO must then re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


